Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161155                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161155
                                                                   COA: 351720
                                                                   Washtenaw CC: 97-008763-FC
  ISIAH SIMPSON, JR.,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 27, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2020
           b1214
                                                                              Clerk